*214ORDER
The South Carolina Department of Social Services sought to terminate the parental rights of Cindy Hickson (Mother) and Billy Hickson (Father) to their minor child (Danielle). The family court terminated the parental rights of both parents. Mother did not appeal. Father appealed pursuant to Ex parte Cauthen, 291 S.C. 465, 354 S.E.2d 381 (1987). The Court of Appeals affirmed the termination of Father’s parental rights. South Carolina Dep’t of Soc. Servs. v. Hickson, Op. No.2001-UP-470 (S.C. Ct.App. filed November 1, 2001). Father then filed a petition for writ of certiorari, pursuant to Cauthen.
We deny Father’s petition for writ of certiorari. However, we take this opportunity to hold that it is unnecessary to file a petition for writ of certiorari after a Cauthen appeal has been decided by the Court of Appeals. The filing of a Cauthen appeal ensures that the trial transcript will be reviewed for any possible issues of arguable merit. Thus, it is unnecessary to file a petition for writ of certiorari after the Court of Appeals has affirmed pursuant to Cauthen.
IT IS SO ORDERED.
/s/ Jean H. Toal, C. J.
/s/ James E. Moore, J.
/s/ John H. Waller, Jr„ J.
/s/ E.C. Burnett, III, J.
/s/ Costa M. Pleicones, J.